Before plaintiff in error could be legally convicted of the charge against him it was necessary for the prosecution to prove not only that he took immoral, improper and indecent liberties with the child, but also that these liberties were taken with the specific intent of arousing, appealing to or gratifying the lust or passion or sexual desires either of himself or of such child, or of both. It is well established by the decisions of this court and the courts of other jurisdictions, that where a specific intent is an essential element of a crime and the prosecution must prove this specific intent in order to secure a legal conviction, evidence of similar acts committed by the accused happening at or about the same time is relevant and competent to show such intent. (People v. Folignos, 322 Ill. 304; Schintz v. People, 178 id. 320; Thomas v. People, 59 id. 160; Wood
v. United States, 16 Pet. 342; Higgins v. State, 157 Ind. 57,60 N.E. 585; People v. Seaman, 107 Mich. 348, 65 N.W. 203;People v. Gray, 66 Cal. 271, 5 P. 240; Ross v.State, 92 Ark. 481, 123 S.W. 756; Stanley v. State, 88 Ala. 154, *Page 237 
7 So. 273; People v. Ryan, 232 N.Y. 234,133 N.E. 572; State v.Louanis, 79 Vt. 463, 65 A. 532; State v. Lewis, 96 Iowa, 286,65 N.W. 295; 1 Wharton on Crim. Evidence, — 10th ed. — sec. 35; 4 Chamberlayne on Evidence, sec. 3222-3227.) That evidence offered proves or tends to prove an offense other than the one with which the accused is charged is never a valid objection to its admissibility. (People v. Spaulding, 309 Ill. 292; State v.Lapage, 57 N.H. 245, 24 Am. Rep. 69; 1 Wigmore on Evidence, — 2d ed. — secs. 216, 305; Roscoe on Crim. Evidence, — 6th Am. from 6th London ed. — 86.) Where such evidence is offered the same considerations with respect to its admissibility arise as upon the offer of any other evidence. The question is, Is the evidence relevant? Does it tend to prove any fact material to the issue involved? (People v. Spaulding, supra; People v.Jennings, 252 Ill. 534; People v. Tucker, 104 Cal. 440,38 P. 195; Commonwealth v. Snell, 189 Mass. 12,75 N.E. 75.) The test of admissibility of evidence is the connection of the facts proved with the crime charged, and whatever testimony tends directly to show the accused guilty of the crime charged is competent although it tends to show him guilty of another offense. (People v. Cione, 293 Ill. 321; Glover v. People, 204 id. 170.) But evidence of other offenses wholly disconnected with the offense charged is not admissible for the reason that it does not tend to establish the fact in controversy. Therefore, in prosecutions for rape, incest and similar crimes, where it is neither necessary to allege nor prove a specific intent in order to secure a legal conviction, proof of collateral offenses is generally inadmissible.
Evidence of facts which show that the accused has committed offenses similar to the offense charged for the purpose of showing a specific intent or knowledge essential to the establishment of the crime charged has been admitted in prosecutions for threatening by written communication to kill a person with intent thereby to extort money from *Page 238 
him, (People v. Folignos, supra;) abortion, (People v. Hobbs,297 Ill. 399; forgery, (People v. Dougherty, 266 Ill. 420;) confidence game, (People v. Shaw, 300 Ill. 451;) receiving stolen propert y, (People v. Baskin, 254 Ill. 509;) and embezzlement. (People v. Duzan, 272 Ill. 478.) Occasionally the principle which admits proof of facts revealing other crimes is spoken of as though it involved an exception to an otherwise general rule. The truth is, however, that it is itself an illustration of the general principle that all facts affording any reasonable inferen as to the act charged are relevant and admissible, including facts showing design, motive, knowledge, intent, or the like, where these matters are in issue or relevant. 1 Taylor on Evidence, (10th ed.) sec. 338; 1 Wigmore on Evidence, (2d ed.) p. 461.